DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
	
Response to Amendment
The amendment filed on 01/20/2021 has been entered.

Response to Arguments
Applicant’s argument with respect to claims 1, 3-9, and 12-20 are mooted in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez et al. US2017/0329098 (hereinafter Gutierrez).
Regarding claim 1, Gutierrez discloses 
	a multi-axis micro-electrical mechanical system (MEMS) assembly (paragraph [0037], MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) comprising,	a MEM actuator (400) configured to provide linear three-axis movement (Fig. 5 and paragraph [0063] “The multiple degree of freedom actuator 400 can provide motion controlled movement in six degrees of freedom for used in a variety of applications.  The multiple degree of freedom actuator 400 can provide three degrees of linear or translational motion and three degrees of angular or rotational motion.”), wherein the MEMS actuator (400) includes an in-plane MEMS actuator (502, paragraph [0064] “Each sector 501 can comprise both a tangential or in-plane actuator 502”) and an out-of-plane MEMS actuator (503, paragraph [0064] “a Z-motion or out-of-plane actuator 503”), wherein the out-of-plane MEMS actuator (503) includes a plurality of distinct actuation regions (see at least fig. 5); and
	an optoelectronic device coupled to the MEMS actuator (paragraph [0055], teaches the movable lens 301 which is an optoelectronic device, is an example of an optical element that 
wherein each of the plurality of distinct actuation regions (corresponding to the three out-of-plane actuators 503) is configured to be individually controllable, thus allowing for rotation of the optoelectronic device about at least one of an X-axis and a Y-axis (paragraph [0072] “The out-of-plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis.”,  In order for out-of-plane actuators 503 to provide this disclosed rotational movement about the x-axis and/or y-axis the distinct actuation regions would need to impart different displacements to the platform 504 thereby making them configured to be individually controllable.).
Regarding claim 3, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 1, wherein the in-plane MEMS actuator is an image stabilization actuator (paragraph [0088] teaches the three in-plane actuators 502 can move independently to translate one or more lenses or another optical element to facilitate optical image stabilization).
Regarding claim 4, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 1 wherein the in-plane MEMS actuator is configured to provide linear X-axis movement and linear Y-axis movement (paragraph [0074] teaches the in-plane actuators 502 can each comprise a fixed x-y frame 601 and a movable x-y frame 602.  Comb fingers or teeth 603 can extend from the fixed x-y frame 601 and the movable x-y frame 602 and can cooperate to define an electrostatic actuator that effects substantially linear movement of the movable x-y frame 602 with respect to the fixed x-y frame 601.).
Regarding claim 5, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 4 wherein the in-plane MEMS actuator is further configured to provide rotational Z-axis movement (paragraph [0070] teaches all of the in-plane actuators 502 can cooperate to provide z-axis rotational movement of the platform 504).
Regarding claim 6, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 1 wherein the out-of-plane MEMS actuator is an autofocus actuator (paragraph [0093] teaches during an autofocus process, the lens 301 can be moved by the out-of-plane actuators 503 to a position that provides a desired focus of the miniature camera 101.).
Regarding claim 7, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037], MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 1 wherein the out-of-plane MEMS actuator is configured to provide linear Z-axis movement (paragraph [0072] teaches the out-of-plane actuators 503 can cooperate to provide translational movement of the platform 504 along the z-axis).
Regarding claim 8, Gutierrez teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 7 wherein the out-of-plane MEMS actuator is further configured to provide rotational X-axis movement and rotational Y-axis movement (paragraph [0072] teaches  the out of plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis).
Regarding claim 13, Gutierrez further  teaches the multi-axis MEMS assembly (paragraph [0037],  MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) of claim 1 wherein, the optoelectronic device is coupled to the in-plane MEMS actuator; and the in-plane MEMS actuator is coupled to the out-of-plane MEMS actuator (paragraph [0065] teaches the in-plane actuators 502 and the out-of-plane actuators 503 can control the motion of a platform 504.  The platform 504 can define a lens ring and can be used to mount one or more lenses.  For example, the platform 504 can mount the lens 301, which can be a focusing lens and/or a zoom lens.  The platform 504 can be moved in all six degrees of freedom.).
Regarding claim 19, Gutierrez teaches 
	a multi-axis MEMS assembly (figures 3 and 5) comprising:
	a micro-electrical-mechanical system (MEMS) actuator (paragraph [0037], MEMS actuator) configured to provide linear three-axis movement(paragraph [0069] and [0072]), the micro-electrical-mechanical system (MEMS) actuator including:
		an in-plane MEMS actuator configured to provide linear X-axis movement, linear
Y axis movement and rotational Z-axis movement (paragraph [0069] the in-plane actuators 502 can cooperate to provide translational movement of the platform 504 within the x-y plane and paragraph [0070] the in-plane actuators 502 can cooperator to provide z-axis rotational movement of the platform 504), and
		an out-of-plane MEMS actuator configured to provide linear Z-axis movement
and including a piezoelectric actuator (paragraph [0072] the out-of-plane actuators 502 can cooperate to provide translational movement of the platform 504 along the z-axis); and
an optoelectronic device coupled to the micro-electrical-mechanical system (MEMS) actuator (paragraph [0055] teaches the movable lens 301 which is an optoelectronic device, is an example of an optical element that may be attached to or in mechanical communication with the multiple degree of freedom actuator 400 and may be moved thereby).
Regarding claim 20, Gutierrez teaches the multi-axis MEMS assembly (figures 3 and 5) of claim 19, wherein the out-of-plane MEMS actuator (503) includes a plurality of distinct actuation regions (see at least fig. 5), each being configured to be individually controllable, thus allowing for rotation of the optoelectronic device about at least one of the X-axis and the Y-axis(paragraph [0072] “The out-of-plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis.”,  In order for out-of-plane actuators 503 to provide this disclosed rotational movement about the x-axis and/or y-axis the distinct actuation regions would need to impart different displacements to the platform 504 thereby making them configured to be individually controllable.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. US2017/0329098 (hereinafter Gutierrez) as applied to claim 1 above, and further in view of Michael et al. US8,866,364 (hereinafter Michael).
Regarding claim 9, Gutierrez discloses the claimed invention except wherein the out-of-plane MEMS actuator includes a piezoelectric actuator.
Michael teaches that is known using piezoelectric actuator in MEMS devices for movement in an optoelectronic device (see abstract and column 1, lines 37-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a piezoelectric actuator as taught by Michael in the out-of-plane MEMS actuator of Gutierrez to save power by provide low operating power consumption (Michael, column 1, line 56).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. US2017/0329098 (hereinafter Gutierrez)as applied to claim 1 above, and further in view of Calvet et al. US2011/0255182 (hereinafter Calvet).
Regarding claim 12, Gutierrez teaches the invention as set forth above but does not teach wherein each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a movable stage.
Calvet is in the field of endeavor of a flexure system for miniature camera (abstract; paragraph [0002]) and teaches each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a movable stage (paragraph [0043]-[0049], figure 1 shows each of the plurality of distinct actuation regions includes: a stiffener beam 106; a first hinge 201 configured to couple the stiffener beam to a frame 101; and a second hinge which is another hinge 201 configured to couple the stiffener beam 106 to a movable stage 102).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a movable stage as disclosed by Calvet in the assembly as disclosed by Gutierrez, for the purpose of a planar flexure system having high pitch stiffness that is suitable for used in miniature cameras (paragraph[0002]).

Claims 14, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. US2017/0329098 (hereinafter Gutierrez) in view of Michael et al. US8,866,364 (hereinafter Michael).
Regarding claim 14, Gutierrez teaches 
	a multi-axis micro-electrical mechanical system (MEMS) assembly (paragraph [0037], MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) comprising,
	a actuator (400) configured to provide linear three-axis movement (Fig. 5 and paragraph [0063] “The multiple degree of freedom actuator 400 can provide motion controlled movement in six degrees of freedom for used in a variety of applications.  The multiple degree of freedom actuator 400 can provide three degrees of linear or translational motion and three degrees of angular or rotational motion.”), the MEMS actuator (400) including,
		an in-plane MEMS actuator (502, paragraph [0064] “Each sector 501 can comprise both a tangential or in-plane actuator 502”), and
	an out-of-plane MEMS actuator (503, paragraph [0064] “a Z-motion or out-of-plane actuator 503”) including a plurality of distinct actuation regions (see at least fig. 5); and
an optoelectronic device coupled to the MEMS actuator (paragraph [0055] teaches the movable lens 301 which is an optoelectronic device, is an example of an optical element that may be attached to or in mechanical communication with the multiple degree of freedom actuator 400 and may be moved thereby), 
wherein each of the plurality of distinct actuation regions (corresponding to the three out-of-plane actuators 503) is configured to be individually
controllable, thus allowing for rotation of the optoelectronic device about at least one of an X-axis and a Y-axis (paragraph [0072] “The out-of-plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis.”, In order for out-of-plane actuators 503 to provide this disclosed rotational movement about the x-axis and/or y-axis the distinct actuation regions would need to impart different displacements to the platform 504 thereby making them configured to be individually controllable).
	Gutierrez does is silent regarding a piezoelectric actuator.
	Michael teaches that is known using piezoelectric actuators in MEMS devices for movement in an optoelectronic device (see abstract and column 1, lines 37-53).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a piezoelectric actuator as taught by Michael in the out-of-plane MEMS actuator of Gutierrez to save power by provide low operating power consumption (Michael, column 1, line 56).
Regarding claim 16, Gutierrez further teaches the multi-axis MEMS assembly (paragraph [0037] MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein the in-plane MEMS actuator is configured to provide linear X-axis movement and linear Y-axis movement (paragraph [0074] teaches the in-plane actuators 502 can each comprise a fixed x-y frame 601 and a movable x-y frame 602.  Comb fingers or teeth 603 can extend from the fixed x-y frame 601 and the movable x-y frame 602 and can cooperate to define an electrostatic actuator that effects substantially linear movement of the movable x-y frame 602 respect to the fixed x-y frame 601).
Regarding claim 17, Gutierrez further teaches the multi-axis MEMS assembly (paragraph [0037] MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis), wherein the in-plane MEMS actuator is further configured to provide rotational Z-axis movement (paragraph [0070] teaches all of the in-plane actuators 502 can cooperate to provide z-axis rotational movement of the platform 504).
Regarding claim 18, Gutierrez further teaches the multi-axis MEMS assembly (paragraph [0037], MEMS actuator and paragraph [0072] to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein the out-of-plane MEMS actuator is configured to provide linear Z-axis movement (paragraph [0072] teaches the out-of-plane actuators 503 can cooperate to provide translational movement of the platform 504 along the z-axis).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. US2017/0329098 (hereinafter Gutierrez) in view of Michael et al. US8,866,364 (hereinafter Michael) as applied to claim 14 above, and further in view of Calvet et al. US2011/0255182 (hereinafter Calvet).
Regarding claim 15, Gutierrez in view of Michael teaches the invention as set forth above but does not teach each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a moveable stage.
Calvet is in the field of endeavor of a flexure system for miniature camera (abstract; paragraph [0002]) and teaches each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a moveable stage (paragraph [0043]-[0049], figure 1 shows each of the plurality of distinct actuation regions includes: a stiffener beam 106; a first hinge 201 configured to couple the stiffener beam to a frame 101; and a second hinge which is another hinge 201 configured to couple the stiffener beam 106 to a movable stage 102).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a moveable stage as disclosed by Calvet in the assembly as disclosed by Gutierrez in view of Michael, for the purpose of a planar flexure system having high pitch stiffness that is suitable for used in miniature cameras (paragraph[0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/HENRY A DUONG/Examiner, Art Unit 2872            
                                                                                                                                                                                            /MARIN PICHLER/Primary Examiner, Art Unit 2872